Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2015

                                     No. 04-15-00598-CV

                                   Sam Edward DRAPER,
                                         Appellant

                                               v.

                                     Julie A. MOGENIS,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 12724B
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        On November 4, 2015, appellee filed a motion to dismiss this appeal asserting: (1)
appellants waived any error because the underlying judgment is an Agreed Decree; and (2) this
court lacks jurisdiction to consider the appeal because the notice of appeal was untimely filed.
Because we conclude the notice of appeal was timely filed, the portion of the motion requesting
that the appeal be dismissed for lack of jurisdiction is DENIED. The portion of the motion
asserting appellants waived any error is CARRIED WITH THE APPEAL, and the parties are
encouraged to address this issue in their briefing.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court